DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 11/03/2022 is acknowledged.  The traversal is on the ground(s) that unity of invention exists and that no burden exists to search between the two groups because the Office did not address the limitation “wherein the tool mount is rotatable relative to the first support arm about a tool reference axis which is parallel with the rotational reference axes and fixed in position relative to the first support arm”.  Applicant’s arguments have been fully considered and are persuasive.  The restriction between groups I, II, and III have been withdrawn. 

Status of Claims
This action is in reply to the response to the restriction filed on 11/03/2022.  Claims 1-23 are currently pending and have been examined.

Claim Objections
Claims 12-17 are objected to because of the following informalities:  
Claim 12 states “the machine tool of claim 9 in combination with the grinding wheel, wherein the grinding wheel comprises” where claim 12 should be read as “The machine tool of claim 9
Claims 13-17 state “the combination of claim [12, 13, or 14]” where claims 13-17 should be read as “themachine tool of claim [12, 13, or 14]”.

Appropriate correction is required.

Claim Interpretation
	The Office interprets the following terms in accordance with the Applicant’s disclosure or the plain meaning of the term
The term “predetermined” in accordance with the plain meaning of the term to be defined as “to impose a direction or tendency on beforehand”
The term “abrasive qualities” is interpreted in accordance with the Applicant’s disclosure to be defined as “abrasive properties such as roughing, semi-finishing and polishing”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15 (currently amended), the limitation “more abrasive than the other” is indefinite because the term is “more abrasive” is a relative term which renders the claim indefinite. The term “more abrasive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Currently no abrasive structure has been listed as to what makes the groove abrasive and what would render one groove over the other to be “more abrasive”. It is hard to list something as “more” when there is no standard to which it is compared against, and just being abrasive is not enough to define what would make it more abrasive, since abrasiveness can depend on several factors, including, pressure, speed, grit, grain size, and material used. In other words, what structure quantifies abrasive and what would make the second groove be “more abrasive”?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, 11, 19-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motzer (US Patent No. 4,461,121), hereinafter referred to as Motzer.
	Regarding claim 1 (Original), Motzer discloses in figures 1 and 2, a machine tool comprising: 
	first and second support arms (32 and 4, respectively); 
	a rigid structure (1) which couples the first support arm (32) to the second support arm (4); 
	a first rotary drive (20) operable to rotate the first support arm (32) and the rigid structure (1) relative to each other about a first rotational reference axis (20 rotates 32 about B, relative to 1); 
	a second rotary drive (3) operable to rotate the second support arm (4) and the rigid structure (1) relative to each other about a second rotational reference axis (3 drives 4 about C, relative to 1), wherein the first and second rotational reference axes (B and C) are parallel (B and C are parallel in the vertical direction) and spaced apart by a fixed distance (B and C are spaced apart by a set distance Z); 
	a tool mount (37) carried by the first support arm (32) at a location spaced from the first rotational axis (B), wherein the tool mount (37) is rotatable relative to the first support arm (32) about a tool reference axis (33) which is parallel with the rotational reference axes (33 is parallel to both B and C) and fixed in position relative to the first support arm (37 is fixed relative to 32); 
	a tool drive (36) for rotating the tool mount about the tool reference axis (36 drives 35 about 33); 
	a workpiece mount (7) carried by the second support arm (4) at a location spaced from the second rotational axis (7 is spaced apart from C); and 
	a control arrangement (47) configured to control the first and second rotary drives such that the workpiece mount (7 is controlled by the swinging about C) follows a predetermined path relative to the tool mount in a plane perpendicular to the rotational reference axes (47 is controlled, col 6, lines 15-23 and col 7, lines 7-15, where the controller lays out a CNC path and the control unit follows this path such that 7 follows a user defined predetermined control path).
	Regarding claim 2 (Previously Presented), Motzer further discloses the machine tool of claim 1, wherein the control arrangement (47) is configured to control the first and second rotary drives (20 and 3) such that the workpiece mount (7) follows a circular path (7  rotates about C in path 16) relative to the first support arm (7 rotates in a circular path relative to 32) in a plane perpendicular to the rotational reference axes (7 rotates in a plane perpendicular to axes B and C).
	Regarding claim 3 (Previously Presented), Motzer further discloses the machine tool of claim 1, wherein one of the support arms (4) is fixed in position relative to a supporting base (1) of the machine tool (4 can be locked into position relative to 1).
	Regarding claim 4 (Previously Presented), Motzer further discloses the machine tool of claim 1, wherein the rigid structure (1) is fixed in position relative to a supporting base of the machine tool (1 is fixed to the floor).
	Regarding claim 5 (Previously Presented), Motzer further discloses the machine tool of claim 1, wherein the first and second rotary drives (20 and 3) are the only drives of the machine tool which are operable to move the tool mount and the workpiece mount relative to each other in a plane perpendicular to the first and second rotational reference axes (20 and 3 are the only drives operable to rotate arms 32 and 4 in a plane perpendicular to B and C).
	Regarding claim 6 (Previously Presented), Motzer further discloses wherein the workpiece mount (7) is arranged to hold a workpiece in a fixed position rotationally with respect to the second support arm during machining of the workpiece (7 holds a workpiece in place with respect to 32).
	Regarding claim 9 (Previously Presented), Motzer further discloses the machine tool of claim 1, wherein the tool mount (37) is arranged to carry a grinding wheel (35) with its central axis coaxial with the tool reference axis (the rotational axis of 35 is coaxial with axis 33).
	Regarding claim 11 (Previously Presented), Motzer further discloses the machine tool of claim 2, including a tool (35) mounted on the tool mount (37) which includes a surface in the plane perpendicular to the rotational reference axes for engagement with a workpiece held in the workpiece mount (35 has a front grinding face that is perpendicular to the axes B and C when engaging a workpiece on 7).
	Regarding claim 19 (Previously Presetned), Motzer further discloses a method of machining a workpiece using the machine tool of claim 1, comprising the steps of: mounting a workpiece in the workpiece mount (7 holds a workpiece); engaging the workpiece with a tool (35 engages a workpiece) mounted on the tool mount (37); and rotating the first support arm (32) and the rigid structure (1) relative to each other about the first rotational reference axis (B) and rotating the second support arm (4) and the rigid structure (1) relative to each other about the second rotational reference axis (C) such that the workpiece follows a predetermined path relative to the tool in a plane perpendicular to the rotational reference axes (47 is controlled, col 6, lines 15-23 and col 7, lines 7-15, where the controller lays out a CNC path and the control unit follows this path such that 7 follows a user defined predetermined control path).
	Regarding claim 20 (Previously Presented), Motzer further discloses the method of claim 19, wherein, in the rotating step, the workpiece follows a circular path relative to the tool in a plane perpendicular to the rotational reference axes (workpiece can be rotated about axis A).
	Regarding claim 23 (Previously Presented), Motzer further discloses the method of claim 19, wherein the workpiece is fixed in position rotationally with respect to the second support arm (7 is rotates with 4 about C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Motzer (US Patent No. 4,461,121) as applied to claim 1, in view of Enomoto et al (US Patent No. 6,814,651), hereinafter referred to as Motzer and Enomoto, respectively.
	Regarding claim 7 (Previously Presented), Motzer as modified further discloses the machine tool of claim 1, wherein at least one of the tool mount and the workpiece mount (32 or 4) is moveable relative to the rigid structure (1)
	Motzer does not explicitly disclose at least one of the tool mount and the workpiece mount is moveable relative to the rigid structure in a direction parallel to the first and second rotational reference axes.
	Enomoto teaches in figure 1, an end face polishing machine comprising: a base (base that holds the apparatus below item 24), a reference axis (vertical axis through 21), an arm (10) a workpiece mount (50) spaced apart from the reference axis (50 is spaced a distance from the vertical axis through 21 by the distance of arm 10), wherein the workpiece mount is movable in the reference axis (10 moves vertically by the pressure of springs 22 and 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Motzer with the teachings of Enomoto to incorporate the workpiece mount to be movable in the reference axis because this allows the workpiece mount to accurately control the pressure to the end face of the workpiece (col 1, lines 51-59, summarized).
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Motzer (US Patent No. 4,461,121) as applied to claim 1, in view of Yoshida et al (US Patent No. 6,755,719), hereinafter referred to as Motzer and Yoshida, respectively.
	Regarding claim 8 (Previously Presented), Motzer discloses the machine tool of claim 1, wherein the second support arm (4) forms part of a workpiece support (7).
	Motzer does not explicitly disclose a plurality of workpiece mounts, each of which is spaced from the second rotational axis.
	Yoshida teaches an optical fiber grinding machine (fig 1, 70) having an optical fiber workpiece support (fig 3(A), 40), holding a plurality of workpieces (fig 3(A), W), the workpiece support holds the workpieces (W) spaced from the second rotational axis (W is radial spaced from the center).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Motzer with the teachings of Yoshida to incorporate a holder that holds a plurality of workpieces spaced from the second rotational axis because this allows the user to grind more fibers which reduces operating costs and further reduces the amount of time per workpiece.
	Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Motzer (US Patent No. 4,461,121) as applied to claims 1 and 19, respectively, in view of Sato (Japanese Patent No. JP20150077648), hereinafter referred to as Motzer and Sato, respectively.
	Regarding claims 10 (Previously Presented) and 22 (Previously Presented), Motzer discloses the elements of the claimed invention as stated above in claims 1 and 19, respectively, but does not explicitly disclose the workpiece mount is arranged to carry a fibre optic ferrule.
	Saito teaches in figures 1 and 2, a machine tool (1) comprising: 
	a support arm (5); 
	a rigid structure (3) which couples to the support arm (5); 
	a rotary drive operable to rotate the first support arm and the rigid structure relative to each other about a first rotational reference axis (31 is a shaft that drives the rotation of 6); 
	a tool mount (6) is rotatable relative to the support arm (5) about a second reference axis (vertical axis through 6) which is parallel with the first rotational axis and fixed in position relative to the support arm (the axis through 6 and axis through 31 are parallel and spaced apart); 
	a tool drive for rotating the tool mount about the tool reference axis (10); 
	a workpiece mount (29) carried by the  support arm (5) at a location spaced from the first rotational axis (29 is carried by 5 at a location separate from the axis of 31), wherein the workpiece mount (29) is arranged to carry a fibre optic ferrule (2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Motzer with the teachings of Saito to incorporate the workpiece mount to carry a fibre optic ferrule because using a machine with the characteristics of the combination of Motzer and Saito allows for the optical fiber to be ground with high accuracy (col 1, lines 51-57, summarized).
	Claims 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Motzer (US Patent No. 4,461,121) as applied to claims 9 and 1, respectively, in view of Sato (Japanese Patent No. JP20150077648), hereinafter referred to as Motzer and Sato, respectively.
	Regarding claims 12 (Currently Amended) and 18 (Previously Presented), Motzer discloses the machine tool of claima 9 and 1, respectively, and further comprising: a grinding wheel (35) carried by the tool mount (37), wherein the grinding wheel comprises a wheel body having a central rotational axis about which the wheel is rotated in use (35 has a central axis connected to 37 and rotated about axis 33), and a transverse side surface (the bottom face of 35).
	Motzer does not explicitly disclose the transverse side surface includes at least one circular groove for grinding a workpiece, the groove having a central axis which is coaxial with the central rotational axis of the wheel.
	Sato teaches in figure 1, a grinding wheel (3) for an optical fibre (1) comprising a circular groove (fig 2, e) on a transverse side of the grinding wheel (e is on the top face of 3) for grinding the optical fibre (fig 2, e grind the face of f), a central axis of the groove is concentric with the central rotation axis of the wheel (e is concentric with the rotational axis of 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Motzer with the teachings of Sato to incorporate a circular groove for grinding this groove allows for the face of the optical fibre to be lensed to make the direction of the output light uniform (¶ [0002], summarized).
	Regarding claim 13 (Currently Amended), Motzer as modified discloses the elements of the claimed invention as stated above in claim 12, but does not explicitly disclose he transverse side surface includes at least two concentric circular grooves.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Motzer to incorporate a second concentric circular groove because per MPEP 2144.04(VI)(B) to have a duplicated structure is held obvious over the prior art. Where in the instant case to have the first concentric groove to be at least two concentric grooves is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.

Allowable Subject Matter
Claims 14, 16-17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 14, the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein two of the grooves have different abrasive properties” together in combination with the rest of the limitations in the independent claim.
	Claims 15-16 are objected to as being dependent on claim 14.
	Regarding claim 17, the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein two of the grooves have different profiles in a cross-sectional plane parallel to and including the central rotational axis of the grinding wheel” together in combination with the rest of the limitations in the independent claim.
	Regarding claim 21, the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “rotating the first support arm and the rigid structure relative to each other about the first rotational reference axis and rotating the second support arm and the rigid structure relative to each other about the second rotational reference axis such that the workpiece follows the second groove” together in combination with the rest of the limitations in the independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                                                                                                                                                                                                                              
/JOEL D CRANDALL/Examiner, Art Unit 3723